PUCHER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-284-CR





THOMAS E. PUCHER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Thomas E. Pucher pleaded guilty to theft over $200,000, and the jury assessed his punishment at 17 years’ confinement and a $10,000 fine.  We affirm.

At the punishment hearing, prior admissions by Appellant were admitted into evidence.  In this testimony, Appellant admitted that he stole 2.8 million dollars from Burlington Resources by creating a fake company that sent false invoices to Burlington Resources, which paid the invoices.

In his sole point on appeal, Appellant complains the State engaged in improper jury argument as follows:

I want to ask you a question before you leave.  If you were to give Mr. Pucher probation and you go home and your next-door neighbor says, what did you do with the $2,800,000 thief?  Well, we gave him probation.  What’s your neighbor going to think?



Because Appellant did not object to the allegedly improper argument, we hold his point is waived.  
See Cockrell v. State
, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), 
cert. denied
, 520 U.S. 1173 (1997) (holding defendant's failure to object to jury argument forfeits his right to complain about the argument on appeal).

The trial court’s judgment is affirmed.   



PER CURIAM



PANEL F:	HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 1, 2003



FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.